Exhibit 24.1 POWER OF ATTORNEY We, the undersigned directors and officers of Community Bank System, Inc., a Delaware corporation (the “Company”), hereby constitute and appoint each of Mark E. Tryniski and Scott Kingsley, severally, acting alone and without the other, with full power of substitution, our true and lawful attorney and agent, to do any and all things and acts in our names in the capacities indicated below which such attorney-in-fact may deem necessary or advisable to enable the Company to comply with the Securities Act of 1933, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the registration statement on Form S-4 relating to the offering of the Company common stock, including specifically, but not limited to, power and authority to sign for us in our names in the capacities indicated below the registration statement and any and all amendments (including post-effective amendments) thereto; and we hereby ratify and confirm all that the aforesaid attorney-in-facts shall do or cause to be done by virtue hereof. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together, shall constitute one instrument. Signature Title Date /s/ Mark E. Tryniski Director, President and Chief Executive Officer January 11, 2011 Mark E. Tryniski (Principal Executive Officer) /s/ Scott Kingsley Treasurer and Chief Financial Officer January 11, 2011 Scott Kingsley (Principal Financial and Accounting Officer) /s/ Brian R. Ace Director January 11, 2011 Brian R. Ace /s/ Mark J. Bolus Director January 11, 2011 Mark J. Bolus /s/ Paul M. Cantwell, Jr. Director January 11, 2011 Paul M. Cantwell, Jr. /s/ Nicholas A. DiCerbo Director January 11, 2011 Nicholas A. DiCerbo /s/ Neil E. Fesette Director January 11, 2011 Neil E. Fesette /s/ James A. Gabriel Director January 11, 2011 James A. Gabriel /s/ James W. Gibson, Jr. Director January 11, 2011 James W. Gibson, Jr. /s/ Edward S. Mucenski Director January 11, 2011 Edward S. Mucenski /s/ John Parente Director January 11, 2011 John Parente /s/David C. Patterson Director January 11, 2011 David C. Patterson /s/ Sally A. Steele Director January 11, 2011 Sally A. Steele /s/ John F. Whipple, Jr. Director January 11, 2011 John F. Whipple, Jr. /s/ James A. Wilson Director January 11, 2011 James A. Wilson 2
